Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 24, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the                                               No. 51757-4-II
 Postsentence Review of

 JACOB DAVID HOLMGREN,

                               Respondent.
                                                              UNPUBLISHED OPINION



       BJORGEN, J. — The Department of Corrections (DOC) petitions this court under RCW

9.94A.585(7) to review the sentence imposed by the trial court in State v. Jacob David Holmgren,

Lewis County Superior Court Cause No. 17-1-00639-21. In its judgment and sentence, the trial

court imposed 12 months and 1 day of confinement and gave Holmgren credit for 12 days of

presentencing jail time. Holmgren however spent those 12 days in jail on DOC sanctions. Under

RCW 9.94A.505(6), the trial court shall give offenders credit for presentencing jail time but only

“if that confinement was solely in regard to the offense for which the offender is being sentenced.”

Thus, DOC asks that we remand Holmgren’s judgment and sentence to the trial court to remove

his credit for presentencing jail time. Holmgren and the State urge us to deny DOC’s petition

because the 12 days of credit for time served was a negotiated element of the plea agreement, the

amount of credit is de minimus, and DOC is only “technically correct” about the application of

RCW 9.94A.505(6).
No. 51757-4-II


        Technical though it may be, DOC’s interpretation of RCW 9.94A.505(6) is correct. In re

Postsentence Review of Combs, 176 Wash. App. 112, 119, 308 P.3d 763 (2013). Further, the parties

cannot enter into an illegal plea agreement. State v. Barber, 170 Wash. 2d 854, 872-73, 248 P.3d 494

(2011). While we grant DOC’s petition, we cannot simply remand Holmgren’s judgment and

sentence to the trial court to remove the credit for presentencing jail time given for days Holmgren

served on DOC sanctions. Because this was a negotiated plea agreement, the proper remedy is to

remand to the trial court for further proceedings, including the possibility of Holmgren moving to

withdraw his plea. Barber, 170 Wash. 2d at 872-73.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     BJORGEN, J.
 We concur:



 JOHANSON, P.J.




 SUTTON, J.




                                                 2